Citation Nr: 1507199	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-04 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to recognition of R.E.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL  

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2009 rating decision, the RO determined that recognition of R.E.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 was not established.  A notice of disagreement was filed in May 2010, a statement of the case was issued in January 2013, and a substantive appeal was received in January 2013.

In an October 2013 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for skin disability.  At a September 2014 Board hearing the Veteran provided testimony pertaining to his skin disability.  The Board will accept this testimony as a notice of disagreement (NOD) with the October 2013 rating decision.  

The transcript pertaining to the September 2014 Board hearing is of record.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record at the September 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's son, R.E.M., was born in February 1971; his 18th birthday was in February 1989. 

2.  R.E.M. has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless child of the Veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2009, the RO sent the Veteran a letter, prior to adjudication of his helpless child claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Records from the Social Security Administration (SSA) pertaining to R.E.M. have been associated with the Virtual folder.  See Medical Treatment Record, VBMS entry dated 06/07/2012.  In July 2012, an attempt was made to obtain additional SSA records specifically pertaining to R.E.M.'s childhood; however, an August 2012 response reflects that no further records were available.  See VA 21-0820 Report of General Information, VBMS entry dated 07/18/2012.  Also submitted was a lay statement from the Veteran's brother-in-law (see Buddy/Lay Statement, VBMS entry dated 05/28/2010) and R.E.M.'s high school graduation certificate (see Correspondence, VMBS entry dated 05/28/2014).  The Veteran has not identified any other outstanding evidence.

There is no indication that a VA medical examination or opinion is needed as the evidence of record establishes that R.E.M.'s physical disability did not affect his ability to support himself.  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria & Analysis

The Veteran contends that his son, R.E.M., is entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  He contends that R.E.M. has been disabled since childhood due to hearing loss which has rendered him permanently incapable of self-support prior to turning age 18.  

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. § 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The Court has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson, 4 Vet. App. at 445.  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id. 

R.E.M.'s SSA records show that he was born in February 1971 and reached age 18 in February 1989.  See Medical Treatment Record, VBMS entry dated 06/07/2012.  

Records from the SSA reflect that in November 1989, R.E.M. underwent an audiological evaluation which showed a severe to profound sensorineural hearing loss in the right ear and a profound loss in the left ear.  It was recommended that he use his hearing aid as he had residual hearing in the right ear and would gain benefit from amplification.  See Medical Treatment Record, VBMS entry dated 06/07/2012.  

R.E.M. graduated from the Missouri School for the Deaf in June 1990.  See Correspondence, VBMS entry dated 05/28/2014.

In May 2006, R.E.M. underwent an evaluation with an Ear, Nose, and Throat (ENT) physician.  It was noted that he developed hearing loss in his mid to late teenage years.  He found his hearing aids bothersome and communicates using sign language.  The assessment was profound hearing loss.  The physician did not anticipate benefit from hearing aids.  It was noted that he was a candidate for a cochlear implant but he was not interested in pursuing this.  He has had eye examinations which show no evidence of associated visual issues.  See Medical Treatment Record, VBMS entry dated 06/07/2012.  

R.E.M.'s application for SSA disability benefits reflects his report that he was employed in the following capacity:  maintenance worker from 1990 to 1993; janitor from 1996 to 1997; stock boy in 1997; laborer from 1997 to 2001; dishwasher from 2001 to 2002; laborer from 2002 to 2004; and, poultry line worker from 2005 to 2007.  He reported that he stopped working in 2007 due to a supervisor and because he needed to take care of his mother.  See Medical Treatment Record, VBMS entry dated 06/07/2012.  

A statement from the Veteran's brother-in-law received in May 2010 reflects that R.E.M. was born deaf mute and communicates via sign language.  See Correspondence, VMBS entry dated 05/28/2014.

At the Board hearing, the Veteran testified that while his son was employed in Missouri, upon the move to West Virginia it has been more difficult to find employment.  T. at 11.  The Veteran's spouse died in August 2009 which precipitated them moving to West Virginia in 2010.  T. at 13.  R.E.M. can drive a vehicle, he uses a computer, and he can write.  T. at 12.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18. 

The Board acknowledges that R.E.M. has profound hearing loss, that had been classified was 18 years old he had severe to profound hearing loss in the right ear and profound hearing loss in the left ear.  R.E.M. graduated from the Missouri School for the Deaf at the age of 19.  Per his SSA application, he was employed in some capacity from the time he graduated high school through 2007.  

Although the Veteran contends that R.E.M. is rendered permanently incapable of self-support prior to attaining age 18 due to hearing impairment, the evidence in the record shows that he was employed once he graduated from high school until he stopped working in 2007 due to a supervisor and his desire to care for his mother.  There is no medical evidence that he was rendered permanently incapable of self-support prior to age 18 in March 1989 due to a physical disability, nor that he was unable to obtain employment due to his hearing impairment.  Accordingly, the Board finds that R.E.M. is not entitled to recognition as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18. 

The Board again observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Bostain v. West, 11 Vet. App. 124, 127-28; Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran is competent to describe R.E.M.'s limitations and experiences as a result of his hearing impairment, and R.E.M. is competent to describe his limitations and experiences as a result of his hearing impairment.  However, even the Veteran indicated that R.E.M. could do anything that anyone else could do, except that he could not talk because he could not here.  Again, he could write and knew how to use a computer, as noted at the hearing.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of R.E.M. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.


REMAND

With regard to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin disability, as detailed hereinabove, the Board has accepted the Veteran's September 2014 hearing testimony as a NOD with the October 2013 RO denial.  This issue must be remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with regard to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin disability.  This issue should not be certified to the Board, unless the Veteran thereafter submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


